DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 4-8, 11-15, 18-21 and 24-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 8, 15 and 21 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2020/0279180 and US 2010/0081958. 
The improvement comprises:
US 2020/0279180 is considered as the closest prior art that teaches a method of temporal link encoding, the method comprising: 
identifying a data type (para.42 and 63-64, where the data type is been identified as dates or times) of a data value to be transmitted (para.56-58 and 63-64, where the temporal features can be encoded using any suitable form of temporal encoding (e.g., cyclical, vectorized, and/or numerical encoding of time and/or date data)); 

transmitting the data value using temporal encoding (Fig.4 elements 246c and 250 and para.65).

US 2010/0081958 teaches a method of temporal link encoding (Fig.1 element 120 and para.30, where the neural encoder 120 for temporal based pulse coding of spikes in the neural signals 110), the method comprising: 
identifying a data type of a data value to be transmitted (para.34-35, where each spike and the attributes of each spike (e.g. width, height, area, etc.) can be associated with a particular neuron.  For example, a first neuron (first type) may be responsible for generating spike 112, and another neuron (another type) may be responsible for generating spike 113 and the timing of the pulses in each pulse group 132 can thus be used to identify particular neurons (e.g., number, position) or types of neuron (e.g., cell structure, size));
determining that the data type is included in one or more data types for temporal encoding (Fig.8 element 319 and para.48-49, where the bi-phasic comparator 319 determines when the charge on the capacitor 300 exceeds a threshold.  The bi-phasic comparator 319 generates a positive 
transmitting the data value using temporal encoding (Fig.2 element 126 and para.36).

With regard Claims 1, 8, 15 and 21, US 2020/0279180 in view of US 2010/0081958 fails to teach the limitation of "the data type should be encoded using temporal encoding based on a number of bits required to encode the data type being below a threshold;" as recited in claims 1, 8, 15 and 21, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2010/0220814 is cited because they are put pertinent to the method and apparatus for spatial temporal Turbo channel coding/decoding. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633